UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-7227


DARRELL THOMPSON,

                 Plaintiff - Appellant,

          v.

MR.   LOCKLEAR,   Superintendent;   MR.   HOLMES,   Assistant
Superintendent; SGT. SIDBERRY; MS. KEEFER, Psychologist; MS.
WHITEHEAD, Psychologist; FRANK L. PERRY, Secretary, NCDPS,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:15-ct-03018-F)


Submitted:   December 15, 2015             Decided:    December 18, 2015


Before GREGORY    and   FLOYD,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Darrell Thompson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Darrell    Thompson       appeals       the    district      court’s   order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915A(b) (2012).        We have reviewed the record and find no

reversible    error.     Accordingly,        we    deny   leave   to   proceed   in

forma pauperis and dismiss the appeal for the reasons stated by

the district court.           Thompson v. Lockler, No. 5:15-ct-03018-F

(E.D.N.C. June 9, 2015).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this    court   and    argument     would   not    aid    the

decisional process.



                                                                         DISMISSED




                                         2